Exhibit 10.3

FIRST COMMONWEALTH FINANCIAL CORPORATION

DIRECTOR RETAINER PLAN

 

1. Name and Purpose.

(a) This plan shall be known as the First Commonwealth Financial Corporation
Director Retainer Plan (the “Plan”). This Plan is adopted by the Compensation
and Human Resources Committee (“Committee”) of the Board of Directors of First
Commonwealth Financial Corporation (the “Company”) pursuant to the First
Commonwealth Financial Corporation Incentive Compensation Plan (the “Master
Plan”) and shall be subject to the terms and conditions of the Master Plan. Each
capitalized term that is not otherwise defined in this Plan shall have the
meaning given to such term in the Master Plan.

(b) The purpose of this Plan is to enable the Company to attract and retain
qualified persons to serve as Directors of the Company by providing a
competitive retainer and to further align the interests of Directors with
shareholders of the Company by providing for the payment of a portion of the
retainer in shares of Common Stock.

 

2. Administration.

The Plan shall be administered by the Committee. The Committee shall, subject to
the applicable provisions of the Plan and the Master Plan, have full authority
and discretion to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, to prepare forms to use with respect to the
Plan, and to make all determinations necessary or advisable for the
administration of the Plan. The Committee’s determination as to any matter
relating to the interpretation of the Plan shall be conclusive on all persons.

 

3. Eligible Participants.

For purposes of the Plan, a “Director” refers to, as of any date, a person who
is serving as a director of First Commonwealth Financial Corporation who is not
an employee of the Company or any Subsidiary.

 

4. Retainer.

(a) Commencing January 1, 2011, each Director shall be paid a retainer in the
amount of $24,000 per year. Except for a Director who exercises his or her right
to opt out of receiving shares of Common Stock in accordance with paragraph
(b) of this Section 4, each Director shall receive the annual retainer in two
installments as follows:

(i) $6,000 in cash payable on the date of the regular quarterly meeting of the
Board of Directors in January (or, if no meeting is held in January, on
January 31); and

(ii) A number of shares of Common Stock determined by dividing (x) $18,000 by
(y) the Fair Market Value of the Common Stock as of the date preceding



--------------------------------------------------------------------------------

the date of the Annual Meeting of Shareholders (or April 30 if the Annual
Meeting is not held prior to that date). The shares issuable pursuant to this
Section 4(a)(ii) shall be issued in book entry form as soon as administratively
practicable following the determination of Fair Market Value and shall not be
subject to transfer restrictions or other Vesting Conditions.

(b) Notwithstanding Section 4(a) above, any Director who owns at least 100,000
shares of Common Stock may elect to receive his or her entire retainer in cash.
That election must be made pursuant to a written notice delivered to the
Secretary of the Company not later than February 28 of the year in which the
election is to be effective. Each Director who has elected to receive his or her
entire retainer in cash pursuant to this Section 4(b) shall receive his or her
retainer in four installments of $6,000 on the date of each quarterly meeting of
the Board of Directors in January, April, July and October (or the last day of
the month if no meeting is held in that month). An election made pursuant to
this Section 4(b) shall remain in effect unless and until the Director rescinds
the election by written notice to the Secretary of the Company.

 

5. Miscellaneous Provisions.

(a) The Committee may amend, suspend, or terminate this Plan at any time.

(b) This Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania except to the extent such laws are superseded
by the federal laws of the United States.

(c) This Plan shall take effect as of January 1, 2011 and shall supersede the
Director Fee Stock Plan that was approved by the Committee on April 9, 2009 (the
“Predecessor Plan”). The Predecessor Plan shall terminate as of December 31,
2010 and be of no further force or effect thereafter.